 8:17-cv-00325-RGK-PRSE Doc # 52 Filed: 04/23/20 Page 1 of 4 - Page ID # 242




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MATTHEW O. MIXON,

                   Plaintiff,                               8:17CV325

      vs.

DOUGLAS COUNTY DEPT. OF                         MEMORANDUM AND ORDER
CORRECTIONS, MEDICAL
DEPARTMENT EMPLOYEES,
DOUGLAS COUNTY NEBRASKA, all
as Defendants; MARK FOXALL,
Director; DOCTOR ASH, CORRECT
CARE SOLUTIONS, and DOUGLAS
COUNTY DEPT. OF CORRECTIONS,
MEDICAL CARE,

                   Defendants.


       This matter is before the court on Plaintiff’s Motion for Status. (Filing No.
51.) Plaintiff’s motion is granted. On January 2, 2020, the court directed Plaintiff
to take reasonable steps to identify the individual Douglas County Department of
Corrections medical employees against whom he wished to proceed in this matter
and notify the court of their names, after which the court would initiate service of
process. (Filing No. 45.) After two extensions of time, Plaintiff filed a response on
March 11, 2020, identifying two named defendants: Jacqueline Esch, MD, and
Sandra Vansant. (Filing No. 50.) Thus, this matter may now proceed to service of
process. Accordingly,

      IT IS ORDERED that:

      1.     Plaintiff’s Motion for Status (filing no. 51) is granted.
 8:17-cv-00325-RGK-PRSE Doc # 52 Filed: 04/23/20 Page 2 of 4 - Page ID # 243




      2.   The clerk of the court is directed to add Jacqueline Esch, MD, and
Sandra Vansant, in their individual capacities, as Defendants in this matter.

      3.    The clerk of the court is directed to remove the following Defendants
from the case caption: Douglas County Dept. of Corrections, Medical Department
Employees; Douglas County Nebraska, all as Defendants; Mark Foxall, Director;
Doctor Ash; Correct Care Solutions; and Douglas County Dept. of Corrections,
Medical Care.

      4.    Plaintiff’s claims for deliberate indifference to his medical needs
under the Eighth and Fourteenth Amendments will proceed to service of process
against Defendants Jacqueline Esch, MD, and Sandra Vansant in their individual
capacities.

       5.    The clerk of court is directed to obtain the last known addresses for
Defendants Jacqueline Esch, MD, and Sandra Vansant from the Marshals Service
for service of process on them in their individual capacities.1

      6.     Upon obtaining the necessary addresses, the clerk of court is directed
to complete and issue summonses for Defendants Jacqueline Esch, MD, and
Sandra Vansant in their individual capacities at the addresses provided by the
Marshals Service. The clerk of court is further directed to deliver the summonses,
the necessary USM-285 Forms, the Second Amended Complaint (filing no. 44), a
copy of the court’s January 2, 2020 Memorandum and Order (filing no. 45), and a
copy of this Memorandum and Order to the Marshals Service for service of process
on Defendants Jacqueline Esch, MD, and Sandra Vansant in their individual
capacities. Service may be accomplished by using any of the following methods:



      1
        If the Marshals Service determines that these individuals are still employed with
the Douglas County Department of Corrections, then the employment addresses of these
individuals will suffice.

                                           2
 8:17-cv-00325-RGK-PRSE Doc # 52 Filed: 04/23/20 Page 3 of 4 - Page ID # 244




personal, residence, certified mail, or designated delivery service. See Federal Rule
of Civil Procedure 4(e); Neb. Rev. Stat. § 25-508.01 (Reissue 2016). 2

      7.     The clerk of court is directed to file under seal any document
containing the last known personal addresses for Defendants Jacqueline Esch, MD,
and Sandra Vansant.

      8.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

       9.     Federal Rule of Civil Procedure 4(m) requires service of the
complaint on a defendant within 90 days of filing the complaint. However,
Plaintiff is granted, on the court’s own motion, an extension of time until 90 days
from the date of this order to complete service of process.

     10. The clerk of court is directed to set the following pro se case
management deadline: July 22, 2020: check for completion of service of process.




       2
         Pro se litigants proceeding in forma pauperis are entitled to rely on service by the
United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782, 783 (8th Cir.
2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma pauperis case, “[t]he officers of
the court shall issue and serve all process, and perform all duties in such cases.” See
Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language in § 1915(d) is
compulsory). See, e.g., Beyer v. Pulaski County Jail, 589 Fed. Appx. 798 (8th Cir. 2014)
(unpublished) (vacating district court order of dismissal for failure to prosecute and
directing district court to order the Marshal to seek defendant’s last-known contact
information where plaintiff contended that the Jail would have information for
defendant’s whereabouts); Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995) (when
court instructs Marshal to serve papers for prisoner, prisoner need furnish no more than
information necessary to identify defendant; Marshal should be able to ascertain
defendant’s current address).
                                             3
8:17-cv-00325-RGK-PRSE Doc # 52 Filed: 04/23/20 Page 4 of 4 - Page ID # 245




    Dated this 23rd day of April, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                      4
